TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00661-CR


                               Austin Ray Carpenter, Appellant

                                                 v.

                                  The State of Texas, Appellee




           FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
                              NO. B-16-0348-SB
          THE HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               The State’s brief was originally due on December 21, 2018. On counsel’s motion,

the time for filing was extended to February 19, 2019. The State’s counsel has now filed a

second motion, requesting that the Court extend the time for filing the State’s brief. We grant

the motion for extension of time and order the State to file a brief no later than April 22, 2019.

No further extension of time will be granted and failure to comply with this order may result in

the case being submitted to this Court on the appellant’s brief alone.

               It is ordered on February 20, 2019.



Before Justices Goodwin, Baker, and Triana

Do Not Publish